 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 1 of 15 PageID #: 980


                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

HEATHER DE MIAN,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   Cause No. 4:18-cv-01680-AGF
                                                 )
CITY OF SAINT LOUIS, MISSOURI, et al.            )
                                                 )
        Defendants.                              )

                      PLAINTIFF’S MEMORANDUM IN OPPOSITION
                        TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiff Heather De Mian is a well-known independent journalist who suffers from a

connective tissue disorder and relies on a wheelchair for mobility. ECF Doc. 16 at ¶ 62. During

the incident described in the Complaint, she was also easily identified as a member of the press

because she was wearing a press neck lanyard and using a tripod for live streaming. Id. On

September 29, 2017, Plaintiff attended a peaceful protest near Busch Stadium in downtown St.

Louis. Id. at ¶ 33. Plaintiff witnessed officers from the St. Louis Metropolitan Police Department

(“SLMPD”) use force unnecessarily and without warning against an elderly clergyman and another

protestor. Id. at ¶¶ 47-53.

        In response to the unwarranted escalation by the police, many people exercised their First

Amendment rights to ask why officers committed violent, unconstitutional acts against fellow

protestors. Id. at ¶ 49. Incensed, Defendant William Olsten, an SLMPD officer, attempted to goad

protestors into a fight, hoping they would “come and fuck [him] up then.” Id. at ¶¶ 55, 57. When

no one took the bait, Defendant Olsten moved towards the protestors and two officers had to

attempt to calm him and move him away from those gathered. Id. at ¶ 55. His anger unabated,

Defendant Olsten pulled out a large canister of pepper spray. Id. at ¶ 59. His supervisor, Defendant




                                                 1
 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 2 of 15 PageID #: 981


John Hayden, stood five feet away from Defendant Olsten. Id. at ¶ 56. Defendant Olsten was not

attempting to escape a dangerous situation, as he was never in danger. Id. at ¶ 58.

        Without warning and for no reason, Defendant Olsten pepper sprayed Plaintiff and other

citizens in the face. Id. at ¶ 61. Plaintiff had not committed any criminal acts, and Defendant Olsten

made no attempt to arrest Plaintiff or the other citizens he sprayed. Id. at ¶ 63. Instead of protecting

Plaintiff, Defendant Hayden recorded the incident on his cellphone. Id. at ¶¶ 56, 67. Defendants

Olsten and Hayden are collectively referred to as “Defendant Officers.”

                                            ARGUMENT

        In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must accept all

facts pleaded by the plaintiff, and the reasonable inferences therefrom, as true in determining

whether the plaintiff’s action states a plausible claim for relief on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); U.S. v. Any & All Radio Station Transmission Equip., 207 F.3d 458, 462

(8th Cir. 2000). Plaintiff’s Amended Complaint (“Complaint”) states a plausible claim for relief

on its face, and the Defendants’ Motion should be denied in full.

I.      Plaintiff’s Complaint Should Not be Stricken Under Fed. R. Civ. P. 8 or 12(f).

        The Court may strike a pleading, in full or in part, if it contains “redundant, immaterial,

impertinent, or scandalous” matters. Fed. R. Civ. P. 12(f). No such grounds exist. Defendants claim

that they are unable to determine which counts of the Complaint are alleged against each

Defendant. ECF Doc. 23 at 3. However, each count specifically states whether it is against all

defendants or all individual defendants. Any confusion as to who is being sued is disingenuous.

        Additionally, Defendants argue that paragraphs 30-31 of the Complaint violate Rule 408(a)

of the Federal Rules of Evidence. This is irrelevant as Plaintiff has not sought admission of any

evidence in this case. Defendants do not offer any authority for their curious claim that it is

improper to reference in a Complaint a prior injunction and settlement. Moreover, at the pleading

stage, Plaintiff is required to make factual allegations that, coupled with any reasonable inferences



                                                   2
    Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 3 of 15 PageID #: 982


drawn therefrom, establish a plausible claim for relief. Iqbal, 556 U.S. at 678. Paragraphs 30-31,

68-71, and 72-76 relate to Plaintiff’s Monell claim against Defendant City of St. Louis (“the City”)

and support the reasonable inference that the City has a custom of using excessive force against

citizens, which resulted in Plaintiff’s injuries.1 Paragraphs 14-18 and 20-21 set forth the facts

underlying Plaintiff’s exercise of her First Amendment rights, as violations of those rights are at

issue in this cause. While they cast Defendants in a bad light, the paragraphs in dispute are not

“redundant, immaterial, impertinent, or scandalous.” The paragraphs allege facts upon which

Plaintiff states claims for relief. Therefore, the paragraphs should not be stricken under Rule 12.

         Defendants also argue that the Complaint should be dismissed under Fed. R. Civ. P. 8. The

standard for dismissing a Complaint under Rule 8 is persistent violations that “demonstrate the

total obfuscation of the pleading…(where) it is impossible for any party or court to understand

plaintiff's alleged claim or damage” and make it impossible for the Defendants to “intelligently”

file a response. Koll v. Wayzata State Bank, 397 F.2d 124, 126 (8th Cir. 1968). In reality, Plaintiff

intentionally pleaded a detailed Complaint so as to clearly establish the circumstances and actions

that are important in this case. More importantly, Defendants are speaking out of both sides of

their mouths. Defendants complain here that Plaintiff pleaded too much information and later

complain that Plaintiff did not plead sufficient facts regarding the City’s Monell liability. The main

reason for detailing this history is precisely to establish the custom and practice of SLMPD to

violate the civil rights of its citizens.

II.      Plaintiff Pleaded Sufficient Facts to State a Plausible Claim for Municipal Liability
         Under Monell.

         A plaintiff may establish municipal liability under § 1983 by proving that his or her

constitutional rights were violated by an “action pursuant to official municipal policy” or

misconduct so pervasive among non-policymaking employees of the municipality “as to constitute


1
       In ECF Doc., Defendants request that Paragraphs 67-70 be stricken. We believe they
meant paragraphs 68-71.

                                                  3
 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 4 of 15 PageID #: 983


a ‘custom or usage’ with the force of law.” Monell v. Department of Soc. Serv., 436 U.S. 658, 691

(1978). A municipality has “custom liability” under Monell when the plaintiff establishes:

       (1) The existence of a continuing, widespread, persistent pattern of unconstitutional
       misconduct by the governmental entity’s employees;
       (2) Deliberate indifference to or tacit authorization of such conduct by the
       governmental entity’s policymaking officials after notice to the officials of that
       misconduct; and
       (3) The plaintiff[‘s] injury by acts pursuant to the governmental entity’s custom,
       i.e., [proof] that the custom was the moving force behind the constitutional
       violation.

Ware v. Jackson Cty., Mo., 150 F.3d 873, 880 (8th Cir. 1998) (citations omitted).

       The Eighth Circuit has recognized, however, that prior to discovery a plaintiff “may not be

privy to the facts necessary to accurately describe or identify” the policies or customs which caused

the deprivation of their constitutional right. Sagehorn v. Indep. Sch. Dist. No. 728, 122 F. Supp.

3d 842, 867 (D. Minn. 2015) (quoting Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003)). Thus, the Court has held a plaintiff is not required to identify the full

scope of an alleged custom or policy to survive a motion to dismiss. Id. A plaintiff need only

include “allegations, reference or language from which one could begin to draw an inference that

the conduct complained of resulted from an unconstitutional policy or custom.” Teague v. St.

Charles Cty., 708 F. Supp. 2d 935, 940 (E.D. Mo. 2010) (citing Crumpley–Patterson v. Trinity

Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004) (emphasis added).

       Further, a municipality is liable under Monell for failure to train its employees when its

failure evidences a deliberate indifference to its residents’ constitutional rights, and the training

deficiencies caused the deprivation of the plaintiff’s constitutional rights. Ulrich v. Pope County,

715 F.3d 1054, 1061 (8th Cir. 2013) (citing Andrews v. Fowler, 98 F.3d 1069, 1076 (8th Cir.

1996)). Similarly, a municipality is liable under Monell for failure to supervise its employees when

its failure evidences a deliberate indifference to or tacit authorization of violations of residents’

rights, and the plaintiff’s constitutional rights are violated as a result. Liebe v. Norton, 157 F.3d

574, 579 (8th Cir. 1998) (citing White v. Holmes, 21 F.3d 277, 280 (8th Cir. 1994)).


                                                 4
 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 5 of 15 PageID #: 984


       While Plaintiff will likely have more specific facts after discovery, the facts in the

Complaint state a plausible claim for relief under Monell. The Complaint alleges that the City has

a long history of responding with excessive force to protestors who are invoking their First

Amendment rights. At least as early as 2014, the City was involved in a minimum of three incidents

where police indiscriminately used chemical agents against protestors without warning, without

giving individuals an opportunity to comply with any instructions, without mitigating the impact

of the use of chemical agents, and without ensuring a safe means of egress for people attempting

to comply with police instructions. ECF Doc. 16, ¶¶ 28-29, 33-35; ECF Doc. 16-2, Temporary

Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019, at *3 (E.D. Mo. Dec. 11, 2014).

       These actions by the City led a federal judge in the Eastern District of Missouri to enter a

temporary restraining order—almost three years before the assault on Plaintiff—restraining the

City from enforcing any rule, policy, or practice that grants law enforcement officials the authority

or discretion to utilize “chemical agents” “for the purpose of dispersing groups of individuals who

are engaged in peaceful, non-criminal activity.” ECF Doc. 16, ¶ 30; ECF Doc. 16-2 at *3.

       The Complaint also refers to and includes as an exhibit the subsequent settlement

agreement entered into by the City relating to the use of force on protestors. ECF Doc. 16, ¶ 31. In

that settlement agreement, the City agreed to remedy the violations outlined in the temporary

restraining order. ECF Doc. 16, ¶ 31; ECF Doc. 16-3 Settlement Agreement in Templeton v.

Dotson, No. 4:14-cv-02019, at *1-2 (E.D. Mo. Mar. 25, 2015). This included an agreement by the

City not enforce any rule, policy or practice that grants law enforcement officials the authority or

discretion to use chemical agents for the purpose of dispersing groups of individuals engaged in

non-criminal activities or “for the purpose of frightening them or punishing them for exercising

their constitutional rights.” ECF Doc. 28, ¶ 31; ECF Doc. 16-3 at 1-2.

       Further, the Complaint alleges that less than two months after entering into the Consent

Decree, the police department began to violate its terms by indiscriminately using chemical agents



                                                 5
 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 6 of 15 PageID #: 985


against peaceful, non-criminal protestors without warning. ECF Doc. 16, ¶¶ 33-35. This statement

is supported in the Complaint by transcript testimony from Ahmad v. St. Louis, No. 4:17-cv02455,

at 69 (E.D. Mo. Oct. 18, 2017). ECF Doc. 16-4 at 69. This testimony ultimately led the Court to

conclude the plaintiffs were likely to prevail on their claim that the City “has a custom or policy

of using chemical agents without warning on citizens engaged in expressive activity that is critical

of police or who are recording police in retaliation for the exercise of their first amendment rights.”

ECF Doc. 16, ¶ 75; ECF Doc. 16-5, Memorandum and Order of Preliminary Injunction, Ahmad v.

St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017). The activity that gave rise to the Eastern

District’s conclusion that the City has a custom of unconstitutional misconduct in Ahmad is the

same activity Plaintiff alleges happened to her on September 17, 2017. ECF Doc. 16, ¶ 55, 58-61.

       These facts from the temporary restraining order, settlement agreement, and preliminary

injunction show that the City has a custom of using excessive force, chemical agents and

unconstitutional seizures against non-violent protestors. Further, given that the police department

continued to violate protestors’ constitutional rights even after the City was subject to a temporary

restraining order and preliminary injunction, not to mention its voluntary entry into a settlement

agreement, it is a reasonable inference the City was aware of the need to train, supervise, and

discipline its officers regarding these practices. The failure to do so is evidence of the City’s

deliberate indifference to these constitutional violations. As a direct result of the City’s failures,

Defendant Officers violated Plaintiff’s constitutional rights, causing Plaintiff physical injury, fear,

apprehension, and concern for Plaintiff’s safety. The Complaint sufficiently shows the existence

of a continuing, widespread, persistent pattern of unconstitutional misconduct by the City’s

employees. Therefore, Plaintiff pleaded sufficient facts for a plausible claim for Monell liability

against the City, and the motion to dismiss Count III should be denied.




                                                  6
    Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 7 of 15 PageID #: 986


III.     Plaintiff Pleaded Sufficient Facts to State Plausible Claims Against Defendant
         Hayden.

         It is well established in the Eighth Circuit that supervisors are liable for a violation of

constitutional rights where they personally participated in a violation, or knew about

unconstitutional conduct and facilitated, approved, condoned or turned a blind eye to such conduct.

Riehm v. Engelking, 538 F.3d 952, 962–63 (8th Cir. 2008); Wagner v. Jones, 664 F.3d 259 (8th

Cir. 2011); Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996) (tacit authorization or failure

to sufficiently remediate actions qualifies as sufficient action by a supervisor). Further, a

supervisor can be found liable under § 1983 “for deliberate indifference if he is aware of ‘a

substantial risk of serious harm,’ even if he is not aware that the harm has, in fact, occurred.” Kahle

v. Leonard, 477 F.3d 544, 551–52 (8th Cir. 2007) (quoting Farmer v. Brennan, 511 U.S. 825, 842,

114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)). Plaintiff sufficiently pleaded facts that, accepted as true,

state claims against Defendant Hayden for his personal violations of Plaintiff’s First, Fourth, and

Fourteenth Amendment rights that are “plausible on [their] face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

         The Complaint alleges that, after citizens asked why officers committed violent,

unconstitutional acts against fellow protestors, Defendant Olsten chose to antagonize the

protestors. ECF Doc. 16, ¶¶ 55, 57. When the protestors did not take the bait, Defendant Olsten

moved towards them before two additional officers attempted to calm him and move him away

from the crowd. Id. at ¶ 55. His anger unabated, Defendant Olsten flexed his muscles before pulling

out a large canister of pepper spray. Id. at ¶ 57.2 Defendant Hayden stood five feet away from



2
        On January 28, 2019, a criminal complaint was issued against Defendant Olsten charging
him with Felony Assault in the First Degree and Felony Armed Criminal Action. State v. Olsten,
No. 1922-CR00326 (Mo. Cir. Ct., City of St. Louis) (filed January 28, 2019). According to various
news reports, Defendant Olsten lost his temper like he did in the instant case and alleged beat and
shot a man that he had an altercation with in a bar. Doyle, Murphy, St. Louis Police Officers
William Olsten and Joseph Schmitt Booked on Assault Charges, Riverfront Times (Jan. 30, 2019),
https://www.riverfronttimes.com/newsblog/2019/01/30/st-louis-police-officers-william-olsten-
and-joseph-booked-on-assault-charges.

                                                  7
 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 8 of 15 PageID #: 987


Defendant Olsten. Id. at ¶ 56. Instead, of remediating Defendant Olsten’s actions, Defendant

Hayden watched his agitation intensify, and then failed to stop him when he pulled out his pepper

spray. Id. at ¶ 59. Unhindered, Defendant Olsten pepper sprayed Plaintiff, without warning or

criminal activity on Plaintiff’s part. Id. at ¶ 61. Instead of protecting Plaintiff, stopping Defendant

Olsten’s actions, or immediately reprimanding Defendant Olsten, Defendant Hayden merely took

cellphone video of the incident. Id. at ¶ 67. He tacitly authorized Defendant Olsten’s

unconstitutional force against Plaintiff.

           In addition, given that the police department had a long history of indiscriminately using

chemical agents against protestors without warning, without giving individuals an opportunity to

comply with any instructions, without mitigating the impact of the use of chemical agents, and

without ensuring a safe means of egress for people attempting to comply with police instructions,

Defendant Hayden should have been aware of a “substantial risk of serious harm.” ECF Doc. 16-

3 at *3.

           Plaintiff sufficiently pleaded facts from which the Court can reasonably infer that

Defendant Hayden observed and condoned or turned a blind eye to the constitutional violations

Defendant Olsten committed against Plaintiff. Riehm, 538 F.3d at 962–63. Defendants’ Motion to

Dismiss Counts against Defendant Hayden for failure to allege specific conduct should be denied.

IV.        Plaintiff Pleaded Sufficient Facts to State Plausible Constitutional Claims Against
           Defendant Olsten.

           Defendants argue that Defendant Olsten had probable cause or arguable probable cause to

believe the protestors were committing crimes, justifying the use of force against Plaintiff. ECF

Doc. 23 at 5. Probable cause exists “‘when the totality of the circumstances at the time of the arrest

are sufficient to lead a reasonable person to believe that the defendant has committed or is

committing an offense.’” Ulrich v. Pope Cty., 715 F.3d 1054, 1059 (8th Cir. 2013) (citing Borgman

v. Kedley, 646 F.3d 518, 523 (8th Cir. 2011)). Arguable probable cause exists when “‘an officer




                                                   8
 Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 9 of 15 PageID #: 988


mistakenly arrests a suspect believing it is based in probable cause if the mistake is ‘objectively

reasonable.’” Id.

       The facts in the Complaint, which must be taken as true, provide that the protest was

peaceful and lawful. ECF Doc. 16 at ¶¶ 37, 40-41, 46, and 66-67. To advance their argument,

Defendants falsely state that the face of the Complaint establishes that protestors had “blocked

traffic earlier.” ECF Doc. 23 at 5, n. 2. In actuality, the facts in the Complaint provide that SLMPD

officers, not protestors, were blocking the roadways. ECF Doc. 16 at ¶ 39. Further, assuming

arguendo that the protestors had blocked traffic “earlier,” Defendants have not argued that Plaintiff

blocked traffic or that any blockage was close in time to Defendant Olsten’s application of force

on Plaintiff two hours later.

       Next, Defendants argue that Defendant Olsten had arguable probable cause to arrest

protestors because they had “become angered at the treatment” of one of the arrested protestors.

ECF Doc. 23 at 5, n. 2. It is not a crime to get angry, and Defendants have not argued that Plaintiff

or the other protestors threatened Defendant Olsten or anyone else’s safety. Instead, the Complaint,

which must be accepted as true, provides that Defendant Olsten was never in danger, nor did he

try to extricate himself from the protestors. ECF Doc. 16 at ¶ 58. Rather, Defendant Olsten tried

to goad protestors into a fight before his fellow officers attempted to calm him down. Id. at ¶ 55.

Defendant Olsten did not have or reasonably believe that he had probable cause; he did not even

arrest Plaintiff. He intentionally pepper sprayed Plaintiff because he was angry that Plaintiff and

other protestors used their First Amendment rights to question officers’ unconstitutional conduct

against other citizens.

       Finally, Defendants argue that Defendant Olsten used reasonable force in pepper spraying

Plaintiff. ECF Doc. 23 at 5, n. 2. Force must be analyzed under the Fourth Amendment objective

reasonableness standard. Graham v. Conner, 490 U.S. 386, 394 (1989). Reasonableness of force

is determined from the “perspective of a reasonable officer on the scene, rather than with the 20/20



                                                 9
Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 10 of 15 PageID #: 989


vision of hindsight.” Id. at 396. Factors like “the severity of the crime at issue, whether the suspect

poses an immediate threat to the safety of the officers or others, and whether he is actively resisting

arrest or attempting to evade arrest by flight” shed like on the reasonableness of force. Small v.

McCrystal, 708 F.3d 997, 1005 (8th Cir. 2013) (quoting Graham, 490 U.S. at 396). “‘[F]orce is

least justified against nonviolent misdemeanants who do not flee or actively resist arrest and pose

little or no threat to the security of the officers or the public.’” Small, 708 F.3d at 1005 (quoting

Brown v. City of Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009)).

       Applying the reasonableness factors, Plaintiff had committed no crimes; Plaintiff was

nonviolent, posing no threat to the officers or the public; and Plaintiff was not attempting to evade

arrest. Therefore, a reasonable officer on the scene would not have pepper sprayed Plaintiff.

Because Defendant Olsten did not have probable or arguable probable cause, and he was not

attempting to effectuate an arrest or protect himself or others, his conduct against Plaintiff was

unconstitutional.

V.     Plaintiff Pleaded Sufficient Facts to State a Plausible Claim for § 1983 Conspiracy.

       Defendants argue that Plaintiff does not have a valid § 1983 conspiracy claim because her

underlying claims warrant dismissal. ECF Doc. 23 at 8-9. This argument fails, as stated above,

because Plaintiff stated sufficient facts under Counts I-III and VII.

       Moreover, Plaintiff’s conspiracy claim is not barred by the intracorporate conspiracy

doctrine. The Eighth Circuit has not determined whether the doctrine is even applicable to § 1983

claims. Powers v. City of Ferguson, 229 F.Supp.3d 894, 905 (E.D. Mo. 2017). Defendants offer

no authority for the application of the intracorporate conspiracy doctrine to § 1983 conspiracy

claims and rely solely on case law raising that defense under § 1985. ECF Doc. 23 at 7-8.3




3
        Defendants cite Cross v. Gen. Motors Corp., 721 F.2d 1152 (8th Cir. 1983), L.L. Nelson
Enters., Inc. v. County. of St. Louis, Mo., 673 F.3d 799 (8th Cir. 2012), and Kelly v. City of Omaha,
Neb., 813 F.3d 1070 (8th Cir. 2016), all conspiracy cases under 42 U.S.C. § 1985.

                                                  10
Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 11 of 15 PageID #: 990


         Further, courts in this circuit have repeatedly denied motions to dismiss based on the

intracorporate conspiracy doctrine in § 1983 cases. Powers, 229 F. Supp. 3d at 897; Golden v.

Moutray, 2018 U.S. Dist. LEXIS 62828, at *11 (E.D. Mo. April 13, 2018); Anzaldua v. Northeast

Ambulance & Fire Prot. Dist., 2014 U.S. Dist. LEXIS 14568, at *8 (E.D. Mo. Feb. 5, 2014). For

example, because the purpose of the intracorporate conspiracy doctrine is to shield corporations

from liability for “routine, collaborative business decisions,” several courts have held that

allegations of police misconduct or excessive force are not protected; finding that “conspiracies

and cover-ups are not the product of routine police department decisions-making.” McDorman v.

Smith, 2005 U.S. Dist. LEXIS 15964, at *6 (N.D. Ill. August 2, 2005); see also Howard v. City of

Chicago, 2004 U.S. Dist. LEXIS 21537, at *12 (N.D. Ill. Oct. 25, 2004); Golden, 2018 U.S. Dist.

LEXIS 62828, at *11; Newsome v. James, 2000 U.S. Dist. LEXIS 5678, at *15 (N.D. Ill. April 26,

2000); Pinell v. City of Gerald, Mo., 2018 U.S. Dist. LEXIS 45957, at *8 (E.D. Mo. Mar. 21,

2018).

         What is more, several courts have held that because of the standard of review on motions

to dismiss “the interests of justice are not best served by considering the intracorporate conspiracy

doctrine at this pre-evidentiary stage” in § 1983 conspiracy cases. Golden, 2018 WL 1784395 at

*4 (citing Powers, 229 F. Supp. 3d 894, 904–05 (E.D. Mo. 2017); Anzaldua, 2014 WL 46234, at

*8 (aff’d in part, rev’d in part on other grounds and remanded, 793 F.3d 822 (8th Cir. 2015)).

         Here, Defendants’ behavior involves illegal and unconstitutional actions. As such,

Defendants cannot be considered to have been acting within the scope of their employment or

conducting routine activities, and the intracorporate conspiracy doctrine does not shield

Defendants from liability. Further, given the early stage of this litigation and the lack of discovery

on the matter, even if the Court were inclined to consider the applicability of this doctrine to the




                                                 11
Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 12 of 15 PageID #: 991


facts, the Court should defer such analysis until the summary judgment stage. Thus, Defendants’

motion to dismiss Count II should be denied.

VI.     Plaintiff Pleaded Sufficient Facts to State Plausible Claims Under Missouri Law.

        Because Plaintiff stated plausible claims for relief under federal law, the Court has

jurisdiction over Plaintiff’s state law claims, Counts IV-VI and VIII of the Complaint.

        Defendants do not argue that Plaintiff has not sufficiently pleaded the elements of her state

law claims. Instead, Defendants unsuccessfully argue that Plaintiff’s state law claims are barred

by official and sovereign immunity. Defendants arguments about the redundancy of the battery

and assault claims only holds water if Defendants are conceding that they engaged in battery.

Assuming that Defendants challenge the Battery count, the Assault count is appropriate at this

stage of litigation.

        A.      Defendant Officers are Not Entitled to Official Immunity.

        Officers may be entitled to official immunity for claims related to discretionary, rather than

ministerial acts, performed within the scope of their authority. Southers v. City of Farmington,

Mo., 263 S.W.3d 603, 610 (Mo. banc 2008); Seiner v. Drenon, 304 F.3d 810, 813 (8th Cir. 2002).

An act that requires an officer to exercise reason and judgment to determine a course of action is

discretionary. Green v. Denison, 738 S.W.2d 861, 865 (Mo. banc 1987). Because Defendant Olsten

used force on Plaintiff, a law-abiding citizen, he was not acting within the scope of his authority,

which disentitles him to official immunity. Defendant Hayden was not acting within the scope of

his authority when he failed to intervene and recorded Defendant Olsten’s conduct instead,

disentitling him to official immunity. However, assuming arguendo that Defendant Officers were

acting within the scope of their authority, official immunity “‘does not apply to discretionary acts

done in bad faith or with malice.’” Davis v. White, 794 F.3d 1008, 1013 (8th Cir. 2015) (quoting

Blue v. Harrah’s North Kan. City, LLC, 170 S.W.3d 466, 479 (Mo. App. 2005)). “‘A defendant

acts with malice when he wantonly does that which a man of reasonable intelligence would know



                                                 12
Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 13 of 15 PageID #: 992


to be contrary to his duty and which he intends to be prejudicial or injurious to another.’” Davis,

794 F.3d at 1013 (quoting State ex rel. Twiehaus v. Adolf, 706 S.W.2d 443, 447 (Mo. banc 1986)).

“Bad faith” means “‘conscious wrongdoing’” or “‘breach of a known duty through some ulterior

motive.’” Id.

       Defendant Officers acted with malice or in bad faith. As described in detail above,

Defendant Olsten attempted to goad and incite lawful protestors. ECF Doc. 16, ¶¶ 55, 57. When

they did not take the bait, without warning and for no lawful reason, Defendant Olsten pepper

sprayed Plaintiff in the face, causing excruciating pain, labored breathing, and mucus drainage.

Defendant Olsten made no attempt to arrest Plaintiff or the other citizens he sprayed; he calmly

walked away after delivering the punitive chemical munitions. Id. at ¶¶ 61, 63-64. Defendant

Hayden stood five feet away from Defendant Olsten. Id. at ¶ 62. Far from intervening, Hayden

stood silently and taped Olsten’s violent assault. Defendant Officers acted with malice.

       An officer of reasonable intelligence would recognize that consciously or intentionally

injuring a law-abiding citizen for exercising his First Amendment rights is a violation of her duties

as an officer. Thus, Defendant Officers are not entitled to official immunity, and Defendants’

motion as to Counts IV-VI and VIII should be denied.

       B.       The City Waived Sovereign Immunity.

       Municipalities waive sovereign immunity by purchasing liability insurance that covers the

plaintiff’s claim. State v. Rel. Bd. of Trustees of Cty. Of Kansas Cty. Mem’l Hosp. v. Russell, 843

S.W.2d 353, 360 (Mo. banc 1992). A plaintiff must plead specific facts establishing that the

municipality waived sovereign immunity for his or her claims. Parish, 231 S.W.3d at 242 (citing

Hummel v. St. Charles City R–3 Sch. Dist., 114 S.W.3d 282, 284 (Mo. App. 2003)).

       Here, the Complaint alleges that the City obtains insurance from or is self-insured through

the Public Facilities Protection Corporation (PFPC), a not for profit corporation into which the

City pays funds yearly. See e.g. ECF Doc. 16, ¶¶ 104-105. This statement alone, which must be


                                                 13
Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 14 of 15 PageID #: 993


accepted as true, is sufficient to state a plausible claim that the City has waived sovereign

immunity. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Such an inference is also supported by

the City’s own documentation. Indeed, City Counselor Julian Bush stated in a January 31, 2018

letter that the PFPC can be “properly thought to be self-insurance.” See ECF Doc. 65, Exhs. A-D

in Faulk v. City of St. Louis, No. 4:18-cv-0308-JCH (E.D. Mo. Feb. 27, 2019). There is more than

sufficient evidence that the City obtains insurance from or is self-insured through the PFPC. Thus,

the motion as to Counts IV-VI and VIII should be denied, as the City waived sovereign immunity.

V.      All References to Other Cases are Essential to Plaintiff’s Claims.

        As discussed above, Plaintiff discusses the Stockley prosecution and verdict to set the

proper context for the instant matter, that SLMPD officers routinely violate citizens’ constitutional

rights when the police are the subject of the protests. The other litigation discussed goes to the

City’s pattern and practice of violating citizens’ constitutional rights even after the City has such

knowledge and signs federal documents promising not to engage in these types of activities. This

is a predicate element of a Monell claim. As such, the references are material and pertinent.

                                         CONCLUSION

        For the reasons stated above, Plaintiff has pleaded sufficient facts to state a claim upon

which relief can be granted. Therefore, Defendants’ motion should be denied. Plaintiff respectfully

requests that the Court deny Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint in

full.




                                                 14
Case: 4:18-cv-01680-AGF Doc. #: 29 Filed: 03/05/19 Page: 15 of 15 PageID #: 994


Date: March 5, 2019                 Respectfully submitted,

                                    KHAZAELI WYRSCH LLC

                                    /s/ James R. Wyrsch
                                    James R. Wyrsch, MO53197
                                    Javad M. Khazaeli, MO 53735
                                    Kiara N. Drake, MO 67129
                                    911 Washington Avenue, Suite 211
                                    Saint Louis, MO 63101
                                    (314) 288-0777
                                    (314) 400-7701 (fax)
                                    james.wyrsch@kwlawstl.com
                                    javad.khazaeli@kwlawstl.com
                                    kiara.drake@kwlawstl.com




                                      15
